Exhibit 10.2

 

 Nevro Corp • 1800 Bridge Parkway • Redwood City, CA 94065 USA • 650-251-0005

 

CONFIDENTIAL

 
   
May 15, 2020    


Dear Rod,

 

On behalf of Nevro Corp. (the “Company” or “NEVRO”), we are very pleased to
offer you the position of Chief Financial Officer. Your appointment is subject
to approval of the Company’s Board of Directors and the compensation set forth
below is subject to the approval of the Company’s Compensation Committee. This
position reports to the Chairman, President and Chief Executive Officer of the
Company. Your targeted start date with NEVRO will be June 15, 2020.

This is an exempt position and your base salary is $36,666.66 per month
(annualized at $440,000), payable in accordance with the Company’s standard
payroll schedule for exempt employees. You will also be eligible for an annual
performance-based, discretionary cash bonus up to 60% of your annual base
salary. Your bonus, prorated for 2020 based on your start date, shall be
determined based upon achievement of defined performance goals, as determined by
the Company’s Compensation Committee.

The Company will recommend to the Compensation Committee that you be granted a
number of restricted stock units (the “RSUs”) equal to (i) $1,500,000 divided by
(ii) the closing price of the Company’s common stock on your first date of
employment.  The award of the RSUs is subject to approval of the Compensation
Committee and each RSU will represent the right to receive one share of the
Company’s common stock upon vesting and settlement. The RSUs will vest in
substantially equal annual installments over four years based on your continuous
service to the Company through each vesting date. The RSUs will be granted under
the Company’s 2014 Equity Incentive Plan (the “Plan”) and will be subject to the
terms of the Plan and an RSU agreement to be entered into between you and the
Company.

 

The Company will also recommend to the Compensation Committee that you be
granted a number of performance stock units (the “PSUs”) equal to (i) $1,500,000
divided by (ii) the closing price of the Company’s common stock on your first
date of employment.  The award of the PSUs is subject to approval of the
Compensation Committee and will be subject to certain performance criteria (the
“Criteria”) to be established by the Compensation Committee. The PSUs will vest
fifty percent (50%) on the second anniversary of your grant date (or the first
Tuesday of the month following your start date, the “Vesting Commencement Date”)
and fifty percent (50%) on the third anniversary of Vesting Commencement Date,
in each case subject to (i) your continuous service to the Company through each
vesting date and (ii) achievement of the Criteria.  The PSUs will, upon vesting
and settlement, represent the right to receive a certain number of shares of the
Company’s common stock as set forth in a performance stock unit agreement (“PSU
Agreement”) to be entered into between you and the Company and as determined
pursuant to the Criteria. The PSUs will be granted under the Plan and will
otherwise be subject to the terms of the Plan and the PSU Agreement.

 

During the term of your employment, you will be eligible to participate in the
Company’s standard benefits, which include group life, group disability,
medical, dental and vision. All benefits and employee co-pay amounts are
described in NEVRO’s Benefits Overview/Employee Handbook, and, along with your
base salary and any potential bonus opportunity, are subject to change from
time-to-time. You will also be eligible to enter into the Company’s standard
Change in Control Severance Agreement for executive

 

--------------------------------------------------------------------------------

 

officers and an Indemnification Agreement upon commencement of your employment.

As a condition of employment with NEVRO, you will be required to sign a
Proprietary Information and Inventions Agreement, which includes confidentiality
and nondisclosure agreements and assignment to NEVRO of your inventions during
employment involving products, procedures or processes with which you will be
involved at NEVRO. You will also be required to sign an acknowledgement that you
have read, understand, and will comply with our Code of Business Conduct and
Ethics and its related policies and procedures.

Although we hope that your employment with NEVRO is mutually satisfactory,
please note that your employment with NEVRO is “at will.” This means that you
may resign from NEVRO at any time with or without cause, and NEVRO has the right
to terminate your employment relationship with or without cause at any time.
Neither this letter nor any other communication, either written or oral, should
be construed as a contract of employment for any particular duration.

Our offer is contingent on (a) a satisfactory background investigation including
drug screening and satisfactory credit check investigation (if applicable), (b)
your being able to deliver to NEVRO satisfactory evidence of identity and
employment eligibility as required by Federal law on your start date and (c) you
providing NEVRO with evidence satisfactory to NEVRO that you have no conflicting
obligations to or agreements with any third parties that could (i) have an
adverse impact on your ability to properly discharge your responsibilities to
NEVRO or (ii) give rise to a third-party claim to any intellectual property
developed by NEVRO or by you on behalf of NEVRO during your employment with the
Company.

We are very excited about the prospect of you joining NEVRO as a key member of
our team. Your active involvement will be critical in ensuring that we are
successful in building the Company to the level of achievement which we know is
possible.

We request that you indicate acceptance of our offer no later than May 19th,
2020, by 12:00 pm at which time this offer will expire if not accepted. To
accept our offer, please sign and date this letter below, retain one copy for
your records and return the other copy.

Please feel free to call me at ###-###-#### with any questions you may have.

Sincerely,





Keith Grossman

President and Chief Executive Officer

 

 

 

 

 

 

 

Agreed to and Accepted:

 

 

 

 

 

 

 

 

/s/ Roderick H. MacLeod

 

 

 

 

 

Date:

 

 

 

5/18/2020

 

 

 

 

 

 

 